   Case 2:19-cv-00586-CW Document 26 Filed 03/31/21 PageID.1068 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


  CELENA K. P.,                                         ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
                          Plaintiff,
  v.                                                    Case No. 2:19-cv-586

  ANDREW SAUL,                                          District Judge Clark Waddoups
  Commissioner of Social Security,

                          Defendant.


       The undersigned referred this case to Chief Magistrate Judge Dustin B. Pead pursuant to 28

U.S.C. § 636(b)(1)(B). (ECF No. 14.) On February 19, 2021, Judge Pead issued a Report and

Recommendation. (ECF No. 25.) Judge Pead recommends the Commissioner of Social Security’s

decision denying Plaintiff’s claim for supplemental security income and disability insurance under

Title XVI of the Social Security Act be affirmed. (ECF No. 25 at 1.)

       In his Order, Judge Pead provided that “[w]ithin fourteen (14) days of being served a copy,

any party may serve and file written objections.” (ECF No. 25 at 8 (emphasis in original).) Neither

party objected to Judge Pead’s Report and Recommendation, so the court reviews the Report and

Recommendation for clear error. See Christie S. v. Saul, No. 2:18-CV-397, 2019 WL 4344371, at

*1 (D. Utah Sept. 12, 2019) (citing Fed. R. Civ. P. 72(b) advisory committee’s note (1983)).

       Having carefully considered Judge Pead’s Report and Recommendation, the court finds no

clear error. The court therefore ADOPTS Judge Pead’s Report and Recommendation and DENIES

Plaintiff’s appeal. The Clerk of Court is directed to close this case.




                                                    2
  Case 2:19-cv-00586-CW Document 26 Filed 03/31/21 PageID.1069 Page 2 of 2




DATED this 31st day of March, 2021.

                                      BY THE COURT:


                                      ________________________________
                                      JUDGE CLARK WADDOUPS
                                      United States District Court




                                         2
